DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is a Continuation of S.N. 16/450691, now US Patent No. 11,247,675.  The preliminary amendment filed 3/11/22 has been entered.  Claims 1-20 are pending.
2.	The IDS filed 3/4/22 has been considered.  The documents cited were made of record in the parent application (supra).
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13 and 15-19 of U.S. Patent No. 11,247,675. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations set forth in at least one application claim are anticipated by, or made obvious in view of, at least one reference (patent) claim.  Taking application claim 1 as exemplary, the application claim is shown on the left and the reference claim (patent claim 1) is shown on the right with similar limitations underlined and differences in bold.
A method for controlling a vehicle, the method comprising: determining, by a processor of a longitudinal planning system of the vehicle, a state of the vehicle; determining, by the processor, a state of a leader vehicle; based on the determined state of the vehicle and the determined state of the leader vehicle, determining, by the processor, a critical distance for the vehicle; comparing, by the processor, a distance between the vehicle and the leader vehicle with the critical distance; based on the comparison, determining, by the processor, the vehicle is one of too close to the leader vehicle and too far from the leader vehicle; based onone of too close to the leader vehicle and too far from the leader vehicle, determining, by the processor, one of a target acceleration and a target deceleration for the vehicle by applying one or more of an overshoot constraint, an undershoot constraint, and a critical constraint; and controlling, by theprocessor, the vehicle to track the one of the target acceleration and the target deceleration for the vehicle.










A method for controlling a vehicle, the method comprising: determining, by a processor of a longitudinal planning system of the vehicle, a state of the vehicle; determining, by the processor, a state of a leader vehicle; based on the determined state of the vehicle and the determined state of the leader vehicle, determining, by the processor, a critical distance for the vehicle; comparing, by the processor, a distance between the vehicle and the leader vehicle with the critical distance; based on the comparison, determining, by the processor, that the vehicle is too close to or too far from the leader vehicle; in response to determining that the vehicle is too close to or too far from the leader vehicle, determining, by the processor, a target acceleration for the vehicle by applying overshoot constraints, undershoot constraints, and critical constraints; and controlling, by the longitudinal planning system, the vehicle to track the target acceleration for the vehicle. 
	As shown above, the limitations of the application claim are found in the reference claim accept for the differences shown in bold.  With regards to the use of the term “one of” in the application claim, the reference claim uses the terms “or” and “and” which include at least one of the listed elements and thus meets the claim limitation.   The phrase “based on” and “in response to” are deemed to be equivalent phrases and not patentably distinct from one another, but represent a preference in wording.  With regards to “deceleration”, the reference claim uses the term “acceleration” which given its broadest reasonable interpretation would include both positive and negative acceleration (deceleration).  Finally, the application claim recites a processor for controlling whereas the reference claim recites a longitudinal planning system.  However, both sets of claims specify the processor is included in a longitudinal planning system and executes the method steps recited.  The controlling steps are necessarily both carried out by the processor/longitudinal planning system.  Thus application claim 1 is not patentably distinct from the reference claim (patent claim 1) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim as discussed above.  The remaining claims were similarly compared and the results are as follows (app/pat): 2/1; 3/2; 4/3; 5/4; 6/5; 7/6; 8,9/8; 10/9; 11/10; 12/11; 13/12; 14/13; 15,16/15; 17/16; 18/17; 19/18; 20/19.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki (US 2005/0171676).
A.	As per claim 1, Seki discloses:
A method for controlling a vehicle (Abs.), the method comprising: 
determining, by a processor of a longitudinal planning system of the vehicle, a state of the vehicle [0038- speed of vehicle, acceleration, etc.; 0039- CPU receives and processes vehicle state]; 
determining, by the processor, a state of a leader vehicle [0038-0039- relative speed, relative distance of preceding vehicle]; 
based on the determined state of the vehicle and the determined state of the leader vehicle, determining, by the processor, a critical distance for the vehicle [0040- proper distance between vehicles]; 
comparing, by the processor, a distance between the vehicle and the leader vehicle with the critical distance [0040- determination if relative distance is a proper distance]; 
based on the comparison, determining, by the processor, the vehicle is one of too close to the leader vehicle and too far from the leader vehicle [0040- determines deceleration is needed implying relative distance not proper (too close)]; 
based on determining the vehicle is one of too close to the leader vehicle and too far from the leader vehicle, determining, by the processor, one of a target acceleration and a target deceleration for the vehicle [0041- target value of deceleration] by applying one or more of an overshoot constraint, an undershoot constraint, and a critical constraint [0040- maximum limitation set on deceleration (critical constraint)]; and 
controlling, by the processor, the vehicle to track the one of the target acceleration and the target deceleration for the vehicle [0040- braking force generated via hydraulic circuit].
B.	As per claims 8 and 15, as noted above for claim 1 whereby the functions are performed by a CPU executing program instructions stored in memory [0039].
C.	As per claims 6 and 13, as above whereby at least the speed of the vehicle in the longitudinal direction is determined [0038, 0039- speed of the vehicle].
D.	As per claims 7, 14 and 20, as above whereby the longitudinal speed and relative distance of a leader vehicle is determined [0038, 0039- speed/relative distance of preceding vehicle].
6.	Claims 2-5, 9-12 and 16-19 are distinguishable over the prior art of record.  In particular, the prior art does not disclose or reasonably suggest, in combination with the other claimed limitations, applying two or more of the overshoot constraint, undershoot constraint and critical constraint or the overshoot and undershoot constraints account for standard, violation and blending cases.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular,
● Hattori et al. (US 2002/0026276)- discloses a controller that determines a target deceleration of the vehicle based on the relative positional relationship between the vehicle and the preceding vehicle and controls a deceleration of the vehicle so that the deceleration of the vehicle approaches the target deceleration.
● Li et al. (Intelligent Vehicle Headway Distance Control System Design)- discusses an intelligent vehicle headway distance control system which uses relative speed, relative acceleration and spacing information from a preceding vehicle in order to choose the proper control action for smooth vehicle following and for maintaining a desired inter-vehicle spacing.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661